UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2577


In Re: LAMONT MAURICE EL, a/k/a Lamont Butler,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   April 7, 2016                  Decided:   April 20, 2016


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Lamont Maurice El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lamont Maurice El petitions for an original writ of habeas

corpus   challenging   his    confinement.    This   court   ordinarily

declines to entertain original habeas corpus petitions under 28

U.S.C. § 2241 (2012), and this case provides no reason to depart

from the general rule.       Moreover, we find that a transfer to the

district court would not be in the interest of justice.         See 28

U.S.C. § 1631 (2012).     Accordingly, we deny Maurice El leave to

proceed in forma pauperis, deny his motions to amend the petition,

deny as moot his motion to correct the caption, and dismiss the

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                     PETITION DISMISSED




                                    2